724 S.E.2d 914 (2012)
STATE of North Carolina
v.
James ANDERSON, Jr.
No. 304P11-2.
Supreme Court of North Carolina.
April 12, 2012.
James Anderson, Fayetteville, for Anderson, James (Jr.).
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
William West, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 29th of March 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Dismissed by order of the Court in conference, this the 12th of April 2012."